Title: From George Washington to Francisco Rendón, 13 October 1780
From: Washington, George
To: Rendón, Francisco


                  
                     Sir,
                     Head Quarters Prakaness Octr 13th
                     1780
                  
                  I had the honour of receiving in due time your letter of the 29th
                     of July, transmitting me one from the Governor of Havannah and another from the
                     lady of our deceased friend; but the movements of the army which soon after
                     ensued prevented my acknowledging the receipt. I have now the pleasure of your
                     dispatch of the 30th of September with duplicates of the above mentioned
                     letters. I beg you, when you write to the Governor next to express to him my
                     sensibility for the favour of his letter, and to forward the inclosed by the
                     first opportunity.
                  I am much obliged to you for the interesting intelligence you
                     communicated; I wish the success of the expeditions you mention, from the double
                     motives of the warm interest I take in every thing that contributes to the
                     honour and advantage of the Arms of His Most Catholic Majesty, and from the
                     beneficial influence which the intended operation may have on the affairs of
                     the Southern states.
                  If it may be in my power at any time to promote the objects of
                     your Commission the motive I have already expressed and my esteem for you
                     personally will make me happy to do it. We have recently received advices of a
                     considerable embarkation at New York, which was to have sailed three days
                     since. We have not the particulars; but they shall be forwarded to you the
                     moment they come to me. It may be useful to the officers charged with the
                     expeditions you announce to be acquainted with this event. Sir I have the honour
                     to be Your most Obed & hum.
                  
                                       
                            
                        